Citation Nr: 1735755	
Decision Date: 08/29/17    Archive Date: 09/06/17

DOCKET NO.  13-31 188	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Entitlement to service connection for tinnitus.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

B. Reed, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1965 to November 1967, to include service in the Republic of Vietnam.

In the Veteran's November 2013 VA form 9, the Veteran requested a Board hearing.  The Veteran was scheduled for a hearing in January 2017, but canceled the hearing in December 2016, indicating that he would be out of state at that time, and requested that he be rescheduled for another hearing  in the near future.  The Veteran was not scheduled for another hearing.  However, this decision grants service connection for tinnitus, which constitutes a full grant of the benefit on appeal.  Thus, adjudication of this appeal without a hearing results in no prejudice to the Veteran.  


FINDING OF FACT

The Veteran's tinnitus was incurred in or caused by military service


CONCLUSION OF LAW

The criteria for establishing entitlement to service connection for tinnitus have been met.  38 U.S.C.A. §§ 1110, 1154, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

Establishing service connection requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  Alternatively, for chronic diseases, to include hearing loss and tinnitus, service connection may be established through demonstrating chronicity or continuity of symptomatology in accordance with 38 C.F.R. § 3.303 (b).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013) (38 C.F.R. § 3.303 (b) only applies to the listed chronic disabilities in 38 U.S.C.A. § 1101 (3) and 38 C.F.R. § 3.309 (a)); See Fountain v. McDonald, 27 Vet. App. 258, 271 (2015) (holding the 38 C.F.R. "§ 3.309(a) includes tinnitus, at a minimum where there is evidence of acoustic trauma, as an 'organic disease[ ] of the nervous system'").

When there is an approximate balance of positive and negative evidence regarding any material issue, reasonable doubt will be resolved in favor of the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.

Based on the following, the Board finds service connection for tinnitus is warranted. 

The Veteran has reported in several statements that he currently suffers from tinnitus.  Tinnitus is a disorder that is readily observable by laypersons and does not require medical expertise to establish its existence.  See Charles v. Principi, 16 Vet. App. 370 (2002).  Thus, the Board finds the Veteran has a current tinnitus disability.

The Board finds that the types, places and circumstances of the Veteran's service are consistent with the noise exposure he has attested to having during military service.  See 38 U.S.C.A. § 1154(a) (West 2014).  The Veteran's DD 214 indicates that he served as a light weapons infantryman in the Republic of Vietnam; in an October 2015 statement, the Veteran indicated that he was exposed to mortars and weapons fire while serving in Vietnam without any hearing protection.  Consequently, as the second element of service connection has also been met in this case, this case turns on the nexus element.

The Veteran underwent two VA examinations in July 2012 and May 2016 for hearing loss and tinnitus in connection with this claim, and both examiners opined that the Veteran's tinnitus was less likely than not (less than 50% probability) caused by or a result of military noise exposure.  In support of those opinions, both examiners provided similar rationale, stating that because most tinnitus is associated with hearing loss, and because neither condition was noted in the Veteran's service treatment records or at separation from service, and further noting apparent inconsistencies in the Veteran's statements regarding his tinnitus, they concluded the Veteran's tinnitus was less likely than not a result of military noise exposure.  

With regards to the Veteran's lay statements, the Veteran's VA treatment records contain multiple references to his ongoing tinnitus; in August 2003, the Veteran reported that he was experiencing "periodic, centralized, ringing tinnitus[;]" in January 2006, the Veteran reported occasional tinnitus; in April 2007, the Veteran reported fairly constant, bilateral ringing tinnitus "for the past one-to-two years"; in July 2012, the Veteran indicated that he had constant ringing "like locusts in both ears since military service."  The July 2012 VA examiner noted that the Veteran reported tinnitus like locusts or insects, stating that it was "there all the time since he was in the military."  The May 2016 VA examiner indicated that the Veteran reported "constant tinnitus (ringing) which started approximately 10 years ago."  

The Board notes the apparent inconsistencies in the Veteran's statements regarding the onset and duration of his tinnitus; some statements indicate that the Veteran has had tinnitus since military service, while others indicate that he has had "constant tinnitus" since approximately 2006.  Based on a review of those statements, it appears that the confusion arises from the apparent worsening of the Veteran's tinnitus: prior to April 2007, the Veteran's tinnitus was characterized as periodic or occasional, but in statements after his evaluation in April 2007, the Veteran's tinnitus is characterized as constant.  Thus, resolving all reasonable doubt in favor of the Veteran, it appears that the Veteran's lay statements indicate that he has had some form of tinnitus since service and has had constant tinnitus since approximately 2006.  Therefore, the Board finds that the Veteran's lay statements regarding continuity of symptomatology of his tinnitus are competent, credible and probative in this case.  

Accordingly, the Board finds that the evidence is at least in equipoise as to whether the Veteran's tinnitus was caused by or a result of military noise exposure.  Under such circumstances, the Veteran prevails.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  


The benefit of the doubt rule is a unique standard of proof, and "the nation, 'in recognition of our debt to our veterans,' has 'taken upon itself the risk of error' in awarding such benefits."  Wise v. Shinseki, 26 Vet. App. 517, 531 (2014) (citing Gilbert, 1 Vet. App. at 54).  Therefore, service connection for tinnitus is warranted.


ORDER

Entitlement to service connection for tinnitus is granted. 





____________________________________________
M. HYLAND
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


